DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 12 January 2021:
	Claims 1, 11 and 20 are amended.
	Claims 1-20 are pending.


Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for applying k-anonymity to data from a database. An initial extraction of data from a database is performed. Initial anonymized data is produced based on the extracted data and a configuration of quasi identifiers. An actual k-anonymity level is calculated based on the initial anonymized data. The actual k-anonymity level is compared to a desired k-anonymity level. The configuration of quasi-identifiers is adjusted based on the comparison. The calculating, comparing, and adjusting are iteratively repeated until the actual k-anonymity level equals the desired k-anonymity level or the adjusted configuration of quasi-identifiers has reached a limit. 

The closest prior art are as follows:

TAKAHASHI (U.S. PGPub. 2017/0161519) discloses techniques for an anonymization processing device that anonymizes input data and outputs anonymized output data, including an input 

Takenouchi (U.S. PGPub. 2015/0033356) discloses techniques for preserving the anonymity of data even against the providers of the data. This anonymization device contains: a determination unit for determining whether or not the anonymity of data linked with records acquired from multiple providers is preserved against the providers that provided the records which are a part of the data; and an anonymization unit for anonymizing the data on the basis of the anonymity determination result of the determination unit. However, unlike the instant invention, Takenouchi does not disclose “producing, by the one or more data processors, initial anonymized data based on the extracted data and a configuration of quasi-identifiers, the quasi-identifiers being attributes exploitable for identifying a person; the optional quasi-identifiers have priority identifiers; and optional quasi-identifiers are selectively dropped on a one-by-one basis from each iteration of the actual k-anonymity level calculation based on their respective priority identifier subsequent to the first iteration.”

PARK et al. (U.S. PGPub. 2015/0095589) discloses techniques for a cache memory system including a cache memory, which stores cache data corresponding to portions of main data stored in a main memory and priority data respectively corresponding to the cache data; a table storage unit, which stores a priority table including information regarding access frequencies with respect to the main data; and a controller, which, when at least one from among the main data is requested, determines whether cache data corresponding to the request is stored in the cache memory. However, unlike the instant invention, Park does not disclose “producing, by the one or more data processors, initial anonymized data based on the extracted data and a configuration of quasi-identifiers, the quasi-identifiers being attributes exploitable for identifying a person; calculating, by the one or more data processors, an actual k-

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        
/ANTHONY D BROWN/Primary Examiner, Art Unit 2433